Citation Nr: 1611975	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  05-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for tinea versicolor with tinea cruris.

2. Entitlement to service connection for residuals of a right wrist laceration.

3. Entitlement to service connection for dermatomyositis.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a left ankle disorder.

6. Entitlement to service connection for hepatitis C.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis.

9. Whether new and material evidence has been received to reopen a claim of entitlement to chronic bronchitis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004, February 2006, and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2008, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the evidentiary record. 

In a September 2010 decision, the Board reopened the Veteran's claims of entitlement to service connection for a right knee disorder and for a left ankle disorder, and remanded those claims, as well as the Veteran's claims of entitlement to service connection for residual of a right wrist laceration, for dermatomyositis, and entitlement to an increased disability rating for tinea versicolor with tinea cruris, for further development.

In an April 2012 rating decision, the Appeals Management Center granted an evaluation of 30 percent for the Veteran's service-connected tinea versicolor with tinea cruris, effective October 9, 2002.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a March 2006 VCAA notice letter, treatment records from the Dallas VA Medical Center dated January 2007 to March 2012, and notice letters regarding a hearing before the Board dated in August 2014, November 2014, and February 2015; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2013, the Veteran was notified that the Acting VLJ who presided over his April 2008 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2012).  In February 2013, VA received the Veteran's response requesting to appear at a hearing before a VLJ of the Board at his local regional office.

In March 2013, the Board remanded the matter to afford the Veteran a new Travel Board hearing per his request.  Letters dated in August 2014, November 2014, and February 2015 notified the Veteran his name was on the list of people wanting to appear for a Travel Board hearing.  However, to date the Veteran has not been scheduled for a new Travel Board hearing, and the evidence of record does not indicate the Veteran has withdrawn his hearing request.  Accordingly, the Veteran should be scheduled for a hearing before the Board, as his hearing request remains outstanding.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at a local VA office.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

